Name: 2004/180/EC: Decision of the European Parliament of 29 January 2004 on the discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year Ã¢  Section VII Ã¢  Committee of the Regions
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2004-02-25

 Avis juridique important|32004B01802004/180/EC: Decision of the European Parliament of 29 January 2004 on the discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year  Section VII  Committee of the Regions Official Journal L 057 , 25/02/2004 P. 0006 - 0007 Official Journal 064 E , 12/03/2004 P. 0228 - 0228Decision of the European Parliamentof 29 January 2004on the discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year - Section VII - Committee of the Regions(2004/180/EC)THE EUROPEAN PARLIAMENT,having regard to the revenue and expenditure account and balance sheet in respect of the financial year 2001 (SEC(2002) 405 - C5-0247/2002),having regard to the annual report of the European Court of Auditors for the financial year 2001, together with the institutions' replies (C5-0538/2002)(1),having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the European Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0538/2002),having regard to the Council's recommendation of 7 March 2003 (C5-0087/2003),having regard to Articles 272(10) and 275 of the EC Treaty,having regard to Article 22(2) and (3) of the Financial Regulation of 21 December 1977(2) and Article 50 of the Financial Regulation of 25 June 2002(3),having regard to the observations of the Financial Controller of the Committee of the Regions in his note to the Committee of the Regions' Secretary-General of 25 September 2001,having regard to the letter from the Committee of the Regions' Director of Administration to the Chairman of the Committee on Budgetary Control of 27 February 2003,having regard to the letter from the Court of Auditors received on 11 July 2003 by the Committee of the Regions in response to its request for an audit of the 2001 accounts and the interim case report by OLAF dated 28 July 2003,having regard to the final report by OLAF dated 8 October 2003 and the comments of the Committee of the Regions on that report, forwarded by letter of 29 October 2003,having regard to Rule 93a and Annex V of its Rules of Procedure,having regard to its decision and resolution of 8 April 2003(4) postponing discharge,having regard to the report of the Committee on Budgetary Control (A5-0486/2003),1. Gives discharge to the Secretary-General of the Committee of the Regions in respect of the implementation of the budget for the 2001 financial year;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Auditors, the Committee of the Regions and the European Economic and Social Committee, and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 295, 28.11.2002, p. 1.(2) OJ L 356, 31.12.1977, p. 1.(3) OJ L 248, 16.9.2002, p. 1.(4) OJ L 148, 16.6.2003, pp. 57 and 58.